       Case 5:18-cv-00555-XR Document 496 Filed 09/13/21 Page 1 of 6




            I N T H E UNIT E D S T AT E S D IS T RI C T C O UR T F O R
                   T H E W E ST E R N DI S T RI C T OF T E XA S
                         S A N A NT O NIO DI V IS I O N

 H O L C O MB E , et. al,                         NO . 5 :1 8 - C V -0 05 55 - XR
                                                     (consolidated cases)
 Plaintiffs

 vs.

 UNI T E D ST A T ES O F
 A ME R I C A ,

 Defendant



PLAINTIFFS’ DESIGNATION OF MARGARET MCKENZIE

       Plaintiffs file the following deposition designation of Margaret McKenzie

and hereby designate the entire transcript of the referenced trial deposition

taken on August 31, 2021 to be used at trial.

       Plaintiffs do not include in their designations any objections or attorney

commentary that may fall within the page and line references.

       The entire official transcript is attached hereto as Plaintiffs’ Trial
Exhibit (PEX) 900, and the exhibits referenced therein (PEX 1143-0002, PEX

1143-0004, PEX 1177-0003, PEX 12042) are incorporated herein by reference.

Because the entire transcript is being offered as the trial testimony of

Plaintiff Margaret McKenzie, the text of the offer is not included within this

designation pleading.
     Case 5:18-cv-00555-XR Document 496 Filed 09/13/21 Page 2 of 6




    Plaintiffs note that there is also a video of this trial deposition testimony

being offered in conjunction with this designation, which will be submitted

separately to the Court as PEX 901.




                                      Page 2 of 6
    Case 5:18-cv-00555-XR Document 496 Filed 09/13/21 Page 3 of 6




Respectfully Submitted,

/s/ Jamal K. Alsaffar                         /s/ Jason P. Steed
Jamal K. Alsaffar                             Jason P. Steed
JAlsaffar@nationaltriallaw.com                JSteed@kilpatricktownsend.com
Texas Bar No. 24027193                        Texas Bar No. 24070671
Tom Jacob                                     Kilpatrick Townsend & Stockton
TJacob@nationaltriallaw.com                   LLP
Texas Bar No. 24069981                        2001 Ross Avenue, Suite 4400
Whitehurst, Harkness, Brees, Cheng,           Dallas, TX75201
Alsaffar & Higginbotham & Jacob               Office 214-922-7112
PLLC                                          Fax 214-853-5731
7500 Rialto Blvd, Bldg. Two, Ste 250              Counsel for Vidal, McNulty, and
Austin, TX 78735                                  Wall
Office 512-476-4346
Fax 512-476-4400
    Counsel for Vidal, McKenzie, Solis,
    McNulty, and Wall

/s/ April A. Strahan                          /s/ Daniel J.T. Sciano
April A. Strahan                              Daniel J.T. Sciano
april@ammonslaw.com                           DSciano@tsslawyers.com
Texas Bar No. 24056387                        Texas Bar No. 17881200
Robert E. Ammons                              Tinsman & Sciano
rob@ammonslaw.com                             10107 McAllister Freeway
Texas Bar No. 01159820                        San Antonio, TX 78216
The Ammons Law Firm                           Office 210-225-3121
3700 Montrose Blvd.                           Fax 210-225-6235
Houston, TX 77006                                 Counsel for Amador
Office 866-523-1603
Fax 713-523-4159
    Counsel for Holcombe, Ramsey,
    Curnow & Macias

/s/ Daniel Barks                              /s/ Mark Collmer
Daniel D. Barks, pro hac vice                 Mark W. Collmer
ddb@speiserkrause.com                         mark@collmerlaw.com
Speiser Krause, P.C.                          Texas Bar No. 04626420
5555 Glenridge Connector, Suite 550           Collmer Law Firm
Atlanta, GA 30342                             3700 Montrose
Office 571-814-3344                           Houston, TX 77006
Fax 866-936-6382                              Office 713-337-4040
    Counsel for Holcombe                          Counsel for Holcombe



                                    Page 3 of 6
    Case 5:18-cv-00555-XR Document 496 Filed 09/13/21 Page 4 of 6




/s/ Dennis Peery                           /s/ Tim Maloney
Dennis Charles Peery                       Tim Maloney
d.peery@tylerpeery.com                     Texas Bar No. 12887380
Texas Bar No. 15728750                     timmaloney@yahoo.com
R. Craig Bettis                            Paul E. Campolo
cbettis@tylerpeery.com                     pcampolo@maloneyandcampolo.com
Texas Bar No. 24040518                     Texas Bar No. 03730150
Tyler & Peery                              Maloney & Campolo, L.L.P.
5822 West IH 10                            926 S. Alamo
San Antonio, TX 78201                      San Antonio, TX 78205
Office 210-774-6445                        Office (210) 465-1523
    Counsel for Uhl                            Counsel for Ramsey

/s/ George LeGrand                         /s/ Joseph M. Schreiber
George LeGrand                             Joseph M. Schreiber
tegrande@aol.com                           joe@lawdoneright.net
Texas Bar No. 12171450                     Texas Bar No. 24037449
Stanley Bernstein                          Erik A. Knockaert
Texas Bar No. 02225400                     erik@lawdoneright.net
LeGrand & Bernstein                        Texas Bar No. 24036921
2511 N. Saint Mary’s St.                   Schreiber | Knockaert, PLLC
San Antonio, Texas 78212                   701 N. Post Oak Rd., Suite 325
Office 210-733-9439                        Houston, TX 77024
Fax 510-735-3542                           Phone (281) 949-8904
    Counsel for Wall & Solis               Fax (281) 949-8914
                                               Counsel for Brown

/s/ Justin Demerath                        /s/ Jason Webster
Justin Demerath                            Jason Webster
jdemerath@808west.com                      jwebster@thewebsterlawfirm.com
Texas Bar No. 24034415                     Texas Bar No. 24033318
O’Hanlon, Demerath & Castillo              The Webster Law Firm
808 West Ave.                              6200 Savoy
Austin, TX 78701                           Suite 640
Office 512-494-9949                        Houston, TX 77036
    Counsel for Corrigan, Braden,              Counsel for Lookingbill
    Warden, Stevens, Pachal, McCain, &
    Poston




                                 Page 4 of 6
    Case 5:18-cv-00555-XR Document 496 Filed 09/13/21 Page 5 of 6




/s/ Brett Reynolds                         /s/ Marion M. Reilly
Brett T. Reynolds                          Marion M. Reilly
btreynolds@btrlaw.com                      Hilliard Munoz Gonzales, L.L.P.
Texas Bar No. 16795500                     719 S. Shoreline - Ste 500
Brett Reynolds & Associates, P.C.          Corpus Christi, TX 78401
1250 N.E. Loop 420, Suite 420              (361) 882-1612
San Antonio, TX 78219                      361/882-3015 (fax)
(210)805-9799                              marion@hmglawfirm.com
    Counsel for Workman, Colbath, and          Counsel for McMahan
    Harris

/s/ Hugh J. Plummer                        /s/ Diego Lopez
Hugh J. Plummer                            Diego Lopez
hplummer@thomasjhenrylaw.com               Anderson & Associates Law Firm
Law Office of Thomas J. Henry              2600 SW Military Drive, Suite 118
4715 Fredricksburg                         San Antonio, TX 78224
San Antonio, TX 78229                      (210) 928-9999
(210) 585-2151                             (210) 928-9118 (fax)
(361) 985-0601 (fax)                       diego@diegolaw.com
    Counsel for McMahan                        Counsel for Ward

/s/ Craig Carlson
Craig Carlson
ccarlson@carlsonattorneys.com
Philip Koelsch
pkoelsch@carlsonattorneys.com
Joe Craven
jcraven@carlsonattorneys.com
The Carlson Law Firm
100 E Central Texas Expy
Killeen, TX 76541
254-526-5688
    Counsel for Rios




                                 Page 5 of 6
     Case 5:18-cv-00555-XR Document 496 Filed 09/13/21 Page 6 of 6




                   CERTIFICATE OF SERVICE

    I certify that the foregoing was filed through the Court’s CM/ECF system

on September 13, 2021, and the following counsel for the United States have

received notice and been served through that system.


                                      /s/ Jamal K. Alsaffar
                                      Jamal K. Alsaffar

BRIAN BOYNTON                               JOHN PANISZCZYN, Civil Chief
Acting Assistant Attorney General           United States Attorney’s Office
Civil Division                              Western District of Texas

ASHLEY C. HOFF                              JAMES G. TOUHEY, JR.
United States Attorney                      Director, Torts Branch
Western District of Texas                   United States Dept. of Justice
                                            Civil Division

KIRSTEN WILKERSON                           STEPHEN E. HANDLER
Assistant Director, Torts Branch            Senior Trial Counsel, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

PAUL DAVID STERN                            STEPHEN TERRELL
Trial Attorney, Torts Branch                Trial Attorney, Torts Branch
United States Dept. of Justice              United States Dept. of Justice
Civil Division                              Civil Division

CLAYTON R. DIEDRICHS                        JAMES E. DINGIVAN
Assistant United States Attorney            Assistant United States Attorney

JIM F. GILLIGAN                             JACQUELYN M. CHRISTILLES
Assistant United States Attorney            Assistant United States Attorney




                                    Page 6 of 6
